

116 SJ 73 IS: Providing for the appointment of Franklin D. Raines as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 73IN THE SENATE OF THE UNITED STATESMay 11, 2020Mr. Boozman (for himself, Mr. Leahy, and Mr. Perdue) introduced the following joint resolution; which was read twice and referred to the Committee on Rules and AdministrationJOINT RESOLUTIONProviding for the appointment of Franklin D. Raines as a citizen regent of the Board of Regents of the Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of John W. McCarter Jr. of Illinois on March 21, 2020, is filled by the appointment of Franklin D. Raines of Washington, DC. The appointment is for a term of six years, beginning on the date of the enactment of this joint resolution.